Order entered April 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00857-CV

                          ROY AND MILYCE PIPKIN, Appellants

                                                V.

          JACK R. GAUBERT AND BARCLAY PROPERTIES, LTD., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05538-C

                                            ORDER
       Before the Court is appellants’ April 12, 2019 motion to extend time to file their brief.

Appellants seek a ninety-day extension due to health reasons.

        We note this appeal was filed July 27, 2018 and the brief was first due December 8,

2018. The deadline has been reset twice, once to allow appellants an opportunity to hire counsel

and the second after appellants amended their notice of appeal.     The current extension motion

was filed after appellants failed to file their brief by March 27, 2019 and they were informed the

appeal could be dismissed unless they filed, within ten days, an extension motion and their brief.

       Because this appeal has been pending for over eight months and the brief was first due

five months ago, we GRANT the extension motion to the extent we ORDER the brief be filed

no later than June 3, 2019. We caution appellants that further extension requests will be
disfavored. In accordance with Texas Rules of Appellate Procedure 9.5 and 10.1, all future

filings shall contain a certificate of service and, any motions, shall contain a certificate of

conference. See TEX. R. APP. P. 9.5, 10.1.



                                                   /s/    ERIN A. NOWELL
                                                          JUSTICE